DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 is objected to because of the following informalities:  
Abbreviation CBR is used for the first time in the set of claims without explaining what the abbreviation stands for. 
Appropriate correction is required.
Specification
The disclosure is objected to because of the following informalities: 
Abbreviation CBR is used in the specification without explaining what CBR stands for. There is no uniquely accepted meaning for CBR in the industry.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For purpose of further prosecution, examiner will assume that CBR stands for “Channel Busy Rate”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-2, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0324642 A1),  supported by provisional application No. 62/502,552, filed on May 5, 2017, hereinafter “Yu”. 
Claim 1 is for a method in a user equipment, claim 14 is for a method in a base station performing complementary functions of claim 1 and claim 15 is for a user equipment performing method of claim 1.
Regarding claim 1, Yu teaches ‘a method for generating a packet by a user equipment (UE)’ (Yu: [Abstract], lines 1-3, “Techniques are described herein for operating procedures associated with packet duplication. A packet data protocol convergence protocol (PDCP) entity of a transmitting device may duplicate a received packet to form a set of copied packets.”).
Yu discloses, “The PDCP entity of the transmitting device 405 may be configured to generate a fixed number of duplicate packets (e.g., one, two three, four, five, six, etc.). The original packet and the one or more duplicate packets together may be referred to as a set of copied packets. In some examples, the number of duplicate packets created is based on the number of RLC entities that are supported in the duplication mode. In some examples, the PDCP entity of the transmitting device 405 may support a default RLC entity and one additional RLC entity, and therefore, the set of copied packets may include two packets: the original packet and one duplicate packet.” (Yu: [0130]).
Though Yu does not expressly teach, ‘receiving a threshold for packet duplication, from a base station’, it would have been obvious to a person of ordinary skill in the art, that the disclosure above by configuration and the number of packet duplication, may be broadly interpreted as associated with the threshold setting by the base station, as per the claim element.
Yu discloses timer associated with packet duplication. In [204], Yu discloses, “At block 930, upon forwarding the packet 935 to the receiving device 910, the transmitting device 905 may start a duplication timer. The duplication timer may be configured to indicate one another duplicate packet of the packet 935 may be transmitted to the receiving device 910”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify teaching by Yu related to timer associated with any particular transmission, as disclosed above (Yu: [0130]) by a general timer related to the total number of duplicate transmissions and come up with the claimed invention, 
‘when a number of duplicated packets for a certain time does not satisfy the threshold
for the packet duplication, generating a second packet by duplicating a first packet’.
A person of ordinary skill in the art would be interested to modify the disclosure of Yu to take into account the time allocated for successful transmission of a packet. Successful transmission of a packet is further disclosed by Yu when an ACK is received from the receiver, as disclosed by Yu, “A duplicate packet may be transmitted to the receiving device based on whether an ACK 950 is received, a NACK is received, or whether the timer expires without receiving an ACK” (Yu: [0204]).
Yu discloses, ‘transmitting the generated second packet’ ([0091], lines 8-11, “To improve the reliability of some communications (e.g., ultra-reliable low latency communications (URLLC) packets), the wireless communications system 100 may be configured to generate and transmit duplicate packets.”).
Regarding claim 14, because of the method being complementary to method of claim1, claim is rejected based on rejection of claim 1.
Regarding claim 15, the claim is a change in category compared to claim 1. Yu discloses a ‘memory’ ([0007], “The apparatus may include a processor, memory in electronic communication with the processor”), a ‘processor’, (Fig. 14, block 1420) and a ‘transceiver’ (Fig. 14, block 1435). Claim is rejected based on above disclosures and rejection of claim 1.

Regarding claim 2, Yu teaches the method of claim 1.
Yu teaches, ‘when the number of duplicated packets for the certain time satisfies the threshold for the packet duplication, the UE does not generate the second packet’ (implied by the discussion above in claim 1. The threshold, as per discussion above, is the number of is the number of duplicates that may be generated as per configuration of the user equipment. Therefore, the user equipment will not generate any duplicate beyond the threshold.).

Regarding claim 8, Yu teaches ‘the method of claim 1, wherein the threshold for the packet duplication is defined per a reliability level’ (Yu: [0091], lines 8-11, “To improve the reliability of some communications (e.g., ultra-reliable low latency communications (URLLC) packets), the wireless communications system 100 may be configured to generate and transmit duplicate packets.”).

Regarding claim 9, Yu teaches ‘the method of claim 8, wherein the reliability level is ProSe (implied by disclosure by Yu regarding reliability in claim 8 and support for ProSe or device to device communication, “In some cases, a UE 115 may also be able to communicate directly with other UEs (e.g., using a peer-to-peer (P2P) or device-to-device (D2D) protocol)” (Yu: [0094], lines 1-2)).
(Fig. 25, blocks 2515, 2525), to be applicable to per PDCP packet.
The motivation to use duplication feature in a per packet level may be based on dynamic nature of the communication and maintain reliability and efficiency of resource utilization. 

Regarding claim 10, Yu teaches the method of claim 8. 
The claim, ‘wherein the threshold for the packet duplication is related to the reliability level of the first packet’, is implied by the disclosure in Yu that the first packet is the original packet that is duplicated, as disclosed in e.g. Fig. 4, steps 420-445,  when duplication condition is satisfied.


Regarding claim 12, Yu teaches ‘the method of claim 1, wherein the second packet is duplicated PDCP PDU’ (Yu: [0114], lines 3-4, “The PDCP entity may copy or duplicate the packet to create a duplicate packet. In some instances, the duplicate packet is an exact replica for the original packet”).

Regarding claim 13, Yu teaches ‘the method of claim 1, further comprising: transmitting the first packet which is original PDCP PDU’ (implied by disclosure about in claim 12 and in [0114], lines 4-6, “The transmitting device (e.g., base station 205 in FIG. 2) may transmit the original packet and the duplicate packet to the receiving device (e.g., UE 210 in FIG. 2).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of R2-1705727,“ Discussion on Packet Duplication”, source Samsung, 3GPP TSG-RAN WG2 Meeting #98, hereinafter “Samsung”.

Regarding claim 3, Yu teaches the method of claim 1.
Yu though teaches about duplication, the duplications are performed in different carriers and therefore fails to teach, ‘method of claim 1 further comprising: when the number of duplicated packets for the certain time satisfies the threshold for the packet duplication in a first carrier, selecting a second carrier which allows the packet duplication’.
Samsung in the same field of endeavor discloses PDCP duplication on the same carrier, implying multiple duplicates on a particular carrier, “Another open issue is whether in CA case to support PDCP duplicates on the same carrier with some restriction to prevent them from being transmitted on the same transport block” (Samsung: § 2.2,  proposal 4a). 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine teaching of Samsung with that of Yu to perform multiple duplication on the same carrier and obey total number of duplication, across multiple carriers, as per configuration, to come up with the claimed invention. 
The motivation of a person of ordinary skill in the art to combine teachings of Yu and Samsung may be the use of less number of carriers and at the same time achieving the goal by use of time diversity, as disclosed by Samsung, “the motivation of this scheme seems to be a time-diversity that same data is transmitted multiple times with a time gap” (Samsung: § 2.2, proposal 4a).

Regarding claim 4, Yu teaches the method of claim 1.
As per discussion above in claim 3, the total number of duplications across the carriers is disclosed by Yu, whereas Samsung discloses multiple duplications on a single carrier.
A person of ordinary skill would be motivated to combine the teachings of Yu and Samsung and come up with the claimed invention, ‘wherein the threshold for the packet duplication is defined per carrier’, by introducing threshold per carrier and meeting the threshold for total duplications across multiple carriers, the motivation being use of less number of carriers and achieve the goal, as discussed above in claim 3..

Claims 5-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yu as applied to claim 1 above, and further in view of “Packet Duplication Operations”, 3GPP TSG-RAN WG2 Meeting #97bis, Source Samsung, R2-1703731, hereinafter “Samsung2”.
Regarding claim 5, Yu teaches the method of claim 1. 
Yu however fails to expressly teach, ‘wherein the threshold for the packet duplication is defined
per a CBR value’.
	As mentioned in 112 rejection section, CBR will be assumed by examiner meaning “Channel Busy Ratio”. Yu does not teach channel busy or occupancy ratio.
Samsung2 in the same field of endeavor teaches about channel occupancy in § 2.1, item 1 in p.2. Samsung discloses, “In case of light traffic load (e.g. most of physical resource for data transmission (e.g. PUSCH or PDSCH) is not assigned to UEs.), the link may assist another link’s reliable transmission by performing packet duplication. This gives scheduling flexibility to network. 
Conversely, if the conditions above are not satisfied, packet duplication may not be necessary”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Samsung2 with that of Yu to use channel occupancy or business factor into consideration when deciding whether duplication is necessary or not.
A person of ordinary skill in the art would be motivated to use CBR in decision making regarding packet duplication to ensure efficiency of communication as described in § 2.1, “packet duplication needs to be configured carefully to ensure its efficiency”.

Regarding claim 6, combination of Yu and Samsung2 teaches the method of claim 5. 
Combination of Yu and Samsung2 however fails to expressly teach, ‘method further comprising: measuring the CBR value of a pool of a carrier, wherein the threshold for the packet duplication is related to the measured CBR value of the pool of the carrier’.
Though combination of Yu and Samsung2 does not expressly teach the claim, the disclosure by Samsung2, “Duplication may need to be activated and deactivated dynamically even for the radio bearer that duplication is allowed by the network configuration. The activation and deactivation could be triggered by either pre-configuration or explicit signaling from network” (Samsung2: § 2.2), would motivate a person of ordinary skill in the art to combine the teaching of dynamic activation and deactivation of a radio bearer as discussed above with discussion in claim 5 regarding channel busy rate or CBR and disclosure related to threshold related to number of duplications as discussed in claim 1, and come up with the claimed invention. 
A person of ordinary skill in the art would be motivated to combine the disclosures to make sure that performance is achieved along with “resource efficiency” described by Samsung2 in § 2.2 and use measured CBR values to make decision on duplication.

Regarding claim 7, combination of Yu and Samsung2 teaches the method of claim 5.  
The claim, ‘method further comprising: receiving the CBR value of a pool of a carrier from the base station, wherein the threshold for the packet duplication is related to the received CBR value of the pool of the carrier’ is discussed above in claim 6. The disclosure “explicit signaling from network”, discussed above in claim 6 is the received CBR value by the user equipment.

Regarding claim 11, Yu teaches ‘the method of claim 1.
wherein the threshold for the packet duplication is defined per a destination identity, a service identity or a priority level’.
Samsung2 in the same field of endeavor teaches packet duplication based on service. The claim, ‘wherein the threshold for the packet duplication is defined per a destination identity, a service identity or a priority level’ is implied by disclosure in Samsung, “When there are multiple links and channel qualities for both link are bad (e.g. cell edge), a single transmission consumes large physical resources or may not guarantee URLLC service. In this case, packet duplication can be an efficient solution to achieve a diversity gain from multiple links (Samsung: § 2.1, item 2).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would combine teaching of Samsung2 with that of Yu to come up with the claimed invention.
	Motivation for a person of ordinary skill in the art to combine the teachings may be based on providing the ultra reliable service (URLLC), and guaranteeing the reliability of the service, as described in above paragraph (Samsung2: § 2.1, item 2) and meeting the URLLC requirements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INTEKHAAB AALAM SIDDIQUEE whose telephone number is (571)272-0895.  The examiner can normally be reached on Monday to Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462